Opinion issued October 18, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00680-CV
                           ———————————
                          DEBRA HUETT, Appellant
                                       V.
                           PAUL CHENG, Appellees



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 2010-09881


                         MEMORANDUM OPINION

      Appellant, Debra Huett, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). On September 7, 2012, appellant was

ordered to pay the filing fee by September 19, 2012, or the appeal would be

dismissed. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case). After being notified that this appeal was subject to

dismissal, appellant responded, but the response did not demonstrate grounds for

continuing the appeal, and the appellant has not paid the fee. See TEX. R. APP. P.

5; 42.3(c).

        We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         2